DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/21 has been entered. Claims 1-9 are pending.
Response to Arguments
Applicant's arguments filed 5/5/21 have been fully considered but they are not persuasive. 
First, it is reiterated that the first declaration filed under 1.132 on 10/27/20 was insufficient to overcome the 35 USC 102 rejection of Claim 1 based on the prior art of “Klymas”, because: the declaration was not persuasive since it was an opinion as to a legal conclusion, which is not entitled to any weight. See MPEP 716.01(c). The opinion is directed to how “maintaining” should be legally interpreted during prosecution before the PTO, and whether the prior art meets said opinion. The opinion is not persuasive, as the claims are treated under the broadest reasonable interpretation standard, during prosecution before the PTO, and there is no evidence on record to the contrary. Currently, the claims merely recite “maintaining contact between the protective cap and the stone during said step of delivering therapeutic laser pulses (to the stone)”. The 
The above, still apply in terms of the declaration filed on 5/5/21, which is also insufficient to overcome the 102 rejections by Klymas. The same deficiencies exist in the declaration. First, the statements made therein lack nexus with the claims. Retro-repulsion is not claimed. The steps described in par. 9 of the declaration are neither claimed (nor supported by the original disclosure). The momentary or incidental contact  The mental processes, intents or other unclaimed actions which Applicant refers to as potentially limiting the scope of “maintaining contact” are not claimed, not definite, and not adequately supported by the original disclosure, and furthermore Applicant does not wish them to serve as “a legal definition or claim language construction”. It is not clear what the declaration is meant to accomplish if not to limit the scope of the claims and the limitations in question. Nevertheless, it appears to be an attempt to limit what phosita would understand to be the scope of the claims, and thus limit the scope of the claims, from the perspective of an owner and a named inventor, ie. a person that has an interest in the outcome, something which further limits the probative value of the declaration. What is presented as fact does not amount to more than one opinion as to the legal claim construction during prosecution, which is not entitled to sufficient weight to overcome the rejections of record.  At the same time the declaration also disclaims that the statements made therein affect the scope of the claims (claim construction), and it is accepted that they do not. If they do not affect the scope of the claims, then they do not affect the reading of the claims during prosecution. The statement of par. 4 of the declaration contradicts the contents of the declaration as they imply what the claim construction should be, as if to affect the interpretation during examination, while at the same time being non-binding/limiting to the scope of the claims, which is at the very least confusing, yet is not overlooked. Applicant’s remarks of the same date, state that the purpose of the declaration is to counter the claim construction set forth in the office action, which is also contradictory to the statement made in par. 4 of the declaration. While the intent is not clear on whether the declaration is meant to limit the scope of the claims, the examiner notes that it does not, as explained herein and as stated in the declaration, which is a sworn statement.  Furthermore, it should be noted that Klymas does disclose that the tip is pressed on the stone, that it pins down the stone against other tissues to prevent it from moving during lithotripsy and to maintain this contact distance (e.g. abstract, par. 23, 75 and Fig. 7D).  Which is more than is required under the broadest reasonable interpretation to meet the claims. Maintaining contact during delivery of a laser energy, in the absence of a duration of either the delivery or the contact, would be met even if 1 ms or less (in time) of contact is maintained during delivering the laser energy, under the broadest reasonable interpretation of the claims. After all, the lasers in the art of lithotripsy emit pulses in the order of microseconds or less. As to retro-repulsion and the associated statements, this is not even mentioned in the claims, neither is any other intended result. Thus, based on the current record, the facts in favor of anticipation remain in preponderance of the evidence against it. If the declaration was meant to limit the scope of the claims, it is not successful, for the reasons stated above. This would be easier to accomplish with amendments to the claims that are definite and adequately supported. It is also noted that the scope of Klymas is also not limited by said declaration, for the reasons explained above, and as it was not filed in that case, which the affiant is one of the three named inventors and owner. The disclosure of Klymas is read for what it would have taught to phosita before the effective filing date of the claimed invention, not what anyone else, including one of the inventors which have an interest in the outcome of the instant case, may have intended it to disclose at some other time. Furthermore, no evidence or proof has been submitted by Applicant, and arguments do not take the place of evidence. After considering the evidence of record, the scope of the claims, the nature of the subject matter, the nature and content of the declaration which is non-limiting, the lack of nexus with the claims and the interest of the expert in the outcome, as explained in detail above, it is not found sufficient to overcome the 102 rejection of record. See MPEP 716.01.
Applicant’s arguments in the reply of 5/5/21 are not found persuasive, for the reasons stated above.         
   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

According to MPEP 2112.02, a prior art device anticipates a claimed process if the device carries out the process during normal operation. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Furthermore, where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency. Ex parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).


Claims 1, 3-4, and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2017192869 A1 by Klymas (which is also Applicant Admitted Prior Art, see par. 2) (cited previously).
	Regarding Claim 1, Klymas discloses a laser lithotripsy method (e.g. par. 4: laser lithotripsy with reduced retro-repulsion), comprising the steps of: 
(a) providing a laser delivery fiber with a protective cap fitted onto an end of the laser delivery fiber and extending a predetermined distance beyond a tip of the fiber to prevent contact between the tip of the fiber and a stone (e.g. Fig. 2-3, par. 3, 61: tip 3 extends past fiber 2; Also, see par. 2 of Applicant’s specification);
(b) delivering therapeutic laser pulses from a laser through the laser delivery fiber to the stone (par. 2: laser lithotripsy); and 
(c) maintaining contact between the protective cap and the stone during delivery of therapeutic pulses to the stone (e.g. Fig. 2, 3, 7D, abstract, par. 3,18-19,22-23,30, 36, 61,64,69,75: the tip makes contact with the stone during lasing, and the tip is designed to secure the stone and maintain a space between the fiber and the stone during lasing, wherein absent a duration for “maintaining” any contact during lasing reads on the limitation; Klymas explicitly discloses that the tip is pressed on the stone so that it pins down the stone against other tissues to prevent it from moving during delivery of laser lithotripsy and so that it maintains this contact distance during laser lithotripsy (e.g. abstract, par. 23, 75 and Fig. 7D; In addition, under the broadest reasonable interpretation, any duration of contact would read on the claims).  

	Regarding Claim 3, Klymas discloses a laser lithotripsy method as claimed in claim 1, wherein the protective cap is cylindrical sleeve that extends beyond the fiber tip to maintain a minimum spacing between the fiber tip and the stone during lasing (as discussed in Claim 1 for the soft tip 3).
	Regarding Claim 4, Klymas discloses a laser lithotripsy method as claimed in claim 3, wherein the protective cap is made of a soft, compressible material that is fitted over a stripped section of the fiber core or cladding and held in place by welding or a compression fit (e.g. par. 25-26).  
	Regarding Claim 8, Klymas discloses a laser lithotripsy method as claimed in claim 1, wherein the laser delivery fiber has a tip that is outwardly tapered to collimate a pulsed laser output 2B&T Docket No. BROW3054CIP2/BEU beam (e.g. par. 91).
	Regarding Claim 9, Klymas discloses a laser lithotripsy method as claimed in claim 4, wherein the soft compressible material is nylon, polyester, or Teflon (e.g. par. 64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Klymas, as applied to Claim 1, in view of US 5860972 to Hoang (cited previously).
Regarding Claim 2, Klymas teaches a laser lithotripsy method as claimed in claim 1, yet does not explicitly disclose a laser, wherein the laser is a pulsed Holmium laser with a pulse duration of greater than 250 micro seconds. However, it was well known in the art to use Holmium lasers above 250 microseconds to perform lithotripsy, as evidenced by Hoang (2:49-60; 3:20-30). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a Holmium laser above 250 microseconds in a method according to the teachings of Klymas, as taught by Hoang, as this would predictably result in breaking down the stones in lithotripsy.   

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Klymas, as applied to Claim 1, in view of US 20150100048 by Hiereth (cited previously).
	Regarding Claim 5, Klymas discloses a laser lithotripsy method as claimed in claim 1, yet does not explicitly disclose the steps of: (c) using non-therapeutic lower power pulses having a power that is lower than a power of the therapeutic laser pulses or a continuous application of laser energy having a power that is lower than the power pulse to maintain a continuous air bubble within the protective cap (note here that “using…to” is not a positively recited step, but an intended use and does not limit a method claim); and (d) delivering the therapeutic pulses only when the protective cap is in contact with the stone, wherein step (d) includes detecting stone proximity to the fiber tip, providing a signal indicative of contact between the stone and the protective cap, and limiting firing of higher power therapeutic pulses unless the protective cap is in contact with the stone. Note that in method claims, conditional limitations are treated as optional in the absence of the condition having been met by a step, thus everything that depends on “after an operator observes” is optional. However, it was well known in the art to start with lower power laser pulses and increase the power, either automatically via a sensor or manually, as the stone makes contact with the fiber, as evidenced by Hiereth (e.g. abstract, par. 12,65,76); Note that these claims do not actually require contact automation or a sensor, or that the low power is delivered without contact). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate lower power pulsing at the start and higher power pulsing later, during contact lasing lithotripsy, in a method according to the teaching of Klymas, as taught by Hiereth, as this would improve the treatment according to Hiereth (par. 76).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        

MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792